                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


 CHRISTOPHER R. POTTER,
                                                       CIVIL COMPLAINT
              Plaintiff,

 v.                                                    CASE NO. 1:19-cv-01563

 STATE COLLECTION SERVICE, INC.
                                                       DEMAND FOR JURY TRIAL
              Defendant.


                                            COMPLAINT

        NOW COMES Christopher R. Potter (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of State Collection Service, Inc.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Telephone Consumer

Protection Act (“TCPA”) under 47 U.S.C. §227.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Wisconsin, a substantial portion the events or omissions giving rise to

the claims occurred within the Eastern District of Wisconsin, and Plaintiff resides in the Eastern

District of Wisconsin.




                                                   1

            Case 1:19-cv-01563-WCG Filed 10/24/19 Page 1 of 8 Document 1
                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a is a

“consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47

U.S.C. §153(39).

    5. Defendant is a third party healthcare debt collection service with its principal place of

business located at 2509 South Stoughton Road, Madison, Wisconsin 53716. Defendant regularly

conducts business with consumers in Wisconsin.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the conduct giving rise to this action, Plaintiff received medical care on a few

separate occasions.

    8. Plaintiff was unable to pay his medical bills, thus incurring debt (“subject debt”).

    9. Subsequently, Defendant acquired the right to collect on the defaulted subject debt.

    10. In September 2019, Plaintiff began receiving collection phone calls to his cellular phone

number (920) XXX-3836 from Defendant.

    11. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 3836. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

    12. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.




                                                  2

          Case 1:19-cv-01563-WCG Filed 10/24/19 Page 2 of 8 Document 1
   13. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   14. Immediately after the phone calls began, Plaintiff demanded Defendant stop calling him.

   15. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continued its

phone harassment campaign without Plaintiff’s consent.

   16. Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone from September 2019 through the present day.

   17. The phone number that Defendant most often uses to contact Plaintiff is (855) 381-5674,

but upon information and belief, it may have used multiple other phone numbers to place phone

calls to Plaintiff’s cellular phone number without his consent.

                                               DAMAGES

   18. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   19. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

cellular telephone as a result of increased usage of his telephone services.

   20. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.



                                                 3

          Case 1:19-cv-01563-WCG Filed 10/24/19 Page 3 of 8 Document 1
   21. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   24. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   25. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).

   26. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   27. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   28. Defendant’s communications to Plaintiff were made in connection with the collection of

the debt.

   29. Defendant violated 15 U.S.C. §§1692c(a)(1), d, and d(5) through its unlawful debt

collection practices on a debt that never belonged to Plaintiff.

       a. Violations of FDCPA § 1692c

   30. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone



                                                  4

            Case 1:19-cv-01563-WCG Filed 10/24/19 Page 4 of 8 Document 1
over and over after he demanded that it cease contacting him was harassing and abusive. Even

after being told to stop calling him, Defendant continued its onslaught of phone calls with the

specific goal of abusing Plaintiff into making a payment on the subject debt.

   31. Furthermore, Defendant has relentlessly called Plaintiff on numerous occasions. The

volume of calls shows that Defendant willfully ignored Plaintiff’s request that the calls cease with

the goal of annoying him into submission.

   32. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to him.

       b. Violations of FDCPA § 1692d

   33. Defendant violated §1692d by engaging in abusive and harassing conduct by relentlessly

calling Plaintiff’s cellular phone seeking immediate payment on the subject debt. Moreover,

Defendant continued placing calls after Plaintiff demanded Defendant stop calling him.

   34. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff informed Defendant its calls were not welcome. Specifically,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

telephone from September 2019 through the present day using an ATDS without his prior consent.

   35. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   36. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                 5

          Case 1:19-cv-01563-WCG Filed 10/24/19 Page 5 of 8 Document 1
WHEREFORE, Plaintiff CHRISTOPHER R. POTTER respectfully requests that this Honorable
Court:
       a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   37. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.

   38. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   39. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   40. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   41. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.




                                                6

          Case 1:19-cv-01563-WCG Filed 10/24/19 Page 6 of 8 Document 1
   42. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   43. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between September 2019 and the present day, using an ATDS without his consent.

   44. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   45. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   46. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   47. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   48. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   49. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff CHRISTOPHER R. POTTER respectfully prays this Honorable Court
for the following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;

                                                  7

           Case 1:19-cv-01563-WCG Filed 10/24/19 Page 7 of 8 Document 1
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.

Dated: October 24, 2019                           Respectfully Submitted,

                                                  /s/ Omar T. Sulaiman
                                                  /s/ Alexander J. Taylor
                                                  Omar T. Sulaiman, Esq.
                                                  Alexander J. Taylor, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd.
                                                  2500 South Highland Avenue, Suite 200
                                                  Lombard, IL 60148
                                                  Telephone: (630) 575-8181
                                                  osulaiman@sulaimanlaw.com
                                                  ataylor@sulaimanlaw.com




                                              8

         Case 1:19-cv-01563-WCG Filed 10/24/19 Page 8 of 8 Document 1
